Citation Nr: 0929922	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-05 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  

2.  Entitlement to an initial rating in excess of 20 percent 
for a lumbar spine disability.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of in-service left knee contusion, diagnosed as 
degenerative joint disease of the left knee.  

4.  Entitlement to a compensable rating for Raynaud's 
phenomena.  

5.  Entitlement to service connection for hypertension as 
secondary to the service-connected lumbar spine disability 
and Raynaud's phenomena.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to January 1973 
with additional service in the National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).

The issues of service connection for hypertension, 
entitlement to TDIU, and increased ratings for the lumbar 
spine and left knee disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The Board notes that the Veteran, in a September 2008 
statement, appears to disagree with September 2008 decision 
which reduced his benefits due to past receipt of military 
drill pay.  This matter is REFERRED to the RO for the 
appropriate action.





FINDING OF FACT

The Veteran's Raynaud's phenomena, on the whole, results in 
three characteristic attacks per week.  


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, for 
Raynaud's phenomena have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7117 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In June 2005, the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran providing notice of what the evidence 
needed to demonstrate, of his and VA's respective duties in 
obtaining evidence, and of the types of relevant evidence 
that he should provide, or ask the VA to obtain for the 
claims of increased rating.  The Board notes that the Veteran 
was not specifically informed to submit medical or lay 
evidence demonstrating the effect a worsening of his 
disability has on his employment and daily life.  The Board 
finds that no prejudice resulted, however, because the 
Veteran was told to submit any evidence, to include his own 
statement, "describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by [his] disability," which would include 
any impact on the Veteran's employment and daily life.  

In February 2009, the Veteran was notified that disabilities 
are rated on the basis of diagnostic codes and was told of 
the need to present evidence to meet the rating criteria and 
to establish an effective date of an award.  Although this 
notice postdated the initial adjudication and the claim was 
not readjudicated, the Board finds that no prejudice resulted 
because the Veteran had ample time to submit evidence and 
respond to the notice, and the evidence indicates that the 
Veteran was able to effectively participate in the appeals 
process, to include by testifying in a personal hearing in 
May 2009.

The specific rating criteria for evaluating the disability 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the Veteran in the June 2008 
Statement of the Case.  Although the Veteran was not sent an 
independent letter providing notice of this information and 
the notice postdated the initial adjudication, the Board 
finds that no prejudice resulted because the Veteran was able 
to effectively participate extensively in the appeals 
process, to include via participation in a personal hearing 
in 2009, and the Veteran had ample time to submit evidence.  
The evidence indicates that the Veteran was fully aware of 
what was necessary to substantiate this claim.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to this claim for benefits, such as 
obtaining medical records, providing an examination, and 
providing a personal hearing.  The Board notes that the 
Veteran, via his representative, has contended that a new 
examination is warranted.  The Board finds that the evidence 
currently of record adequately and accurately demonstrates 
the nature severity of the Veteran's Raynaud's phenomena, 
however.  Thus, the Board finds that a new examination is not 
warranted.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Diagnostic Code (DC) 7117 provides the rating criteria for 
Raynaud's phenomena.  DC 7117 provides a 10 percent rating 
for characteristic attacks occurring one to three times a 
week; a 20 percent rating for characteristic attacks 
occurring four to six times a week; a 40 percent rating for 
characteristic attacks occurring at least daily; a 60 percent 
rating for a history of characteristic attacks and two or 
more digital ulcers; and a 100 percent rating for a history 
of characteristic attacks, two or more digital ulcers, and 
autoamputation of one or more digits.  The diagnostic code 
explains that "characteristic attacks" consist of 
sequential color changes of the digit of one or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  The diagnostic code further explains that 
the evaluations are for the disease as a whole, regardless of 
the number of extremities involved or whether the nose and 
ears are involved.  

The Veteran has reported that more than five or ten minutes 
of cold exposure (which includes exposure to the outdoors in 
the winter, air conditioning, or the freezer section of a 
store), results in color change, pain, tightness, and a 
burning sensation in the fingers, feet, and legs.  See, e.g., 
May 2009 hearing transcript; see also March 2005 lay 
statements.  The records indicate that the Veteran has 
generally reported having "several attacks on a weekly 
basis" and "just about every day in the winter".  See, 
e.g., March 2006 Jowers statement; July 2008 Form 9; May 2009 
hearing transcript.  But see February 2009 statement (causes 
problems every day).  

A July 2005 VA examination record reports the Veteran's 
history of symptoms of Raynaud's phenomena in his hands in 
cold weather, without skin changes.  Examination revealed 
warm feet and hands, good radial and ulnar pulses with rapid 
filling of the palmar arches, 2+ posterior tibial pulses, and 
no atrophic changes of the feet.  There was loss of hair on 
the feet, and the examiner could not palpate dorsalis pedis 
on either foot, though Doppler studies had shown strong 
dorsalis pedis flow bilaterally.  The examiner diagnosed the 
Veteran with history of Raynaud's phenomena, which was 
clinically stable, and peripheral vascular disease secondary 
to tobacco abuse and diabetes.  

The treatment records associated with the claims file do not 
report any treatment for the Veteran's Raynaud's phenomena, 
and they consistently document negative findings as to any 
skin ulcerations or breakdown secondary to the Raynaud's 
phenomena.  See, e.g., February and September 2005, November 
2006, and April and July 2008 VA medical records.  

After review of the evidence, the Board finds that a rating 
of 10 percent, but no higher, is warranted for the entire 
appellate period based on the Veteran's competent history of 
"several" characteristic attacks per week.  See 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  
The Board notes that the Veteran has reported having "just 
about daily" attacks during winter.  The Board finds that a 
rating in excess of 10 percent is not warranted based on this 
history, however.  The evidence indicates that the Veteran 
resides in Alabama, which has a shortened cold season, which 
means that for most of the year, the Veteran only has 
"several", which the Board interprets as less than four, 
attacks per week.  Thus, the Board finds that the Veteran's 
Raynaud's phenomena most nearly approximate a 10 percent 
rating and no higher.  



ORDER

A rating of 10 percent, but no higher, for Raynaud's 
phenomena is granted.  


REMAND

Further development is needed on the claim of service 
connection.  The Veteran has reported that he was diagnosed 
with hypertension in 2001.  See August 2008 Form 9; May 2009 
hearing transcript.  The record does not include these 
(diagnosing) treatment records, however; in fact, it does not 
contain any VA treatment records dating prior to November 
2006, though the record suggests that the Veteran received 
treatment prior to that time.  As these records likely 
contain relevant information, they must be obtained.  

Further development is also needed on the claims of increased 
ratings for the knee and lumbar spine disabilities.  At the 
May 2009 hearing, the Veteran testified that his lumbar spine 
disability and his left knee disability had worsened since 
the last examinations of record (in September 2006).  The 
Board notes that the record includes treatment records dating 
up to 2008 but finds that the treatment records do not 
adequately reflect the nature and severity of the Veteran's 
lumbar spine and left knee disabilities.  Therefore, the 
Board finds that contemporaneous and thorough VA examinations 
are required to determine the current severity of the 
Veteran's lumbar spine disability and left knee disability.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Because the claim of entitlement to TDIU is inextricably 
intertwined with the issue of increased ratings the issue of 
TDIU is held in abeyance pending completion of the 
development discussed below.  See Hoyer v. Derwinski, 1 Vet. 
App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain all outstanding 
VA treatment records.  The AMC should also 
ask the Veteran whether there are any 
outstanding private medical records; all 
reported outstanding private treatment 
records should be requested.  

2.  The AMC should schedule the Veteran 
for VA examinations to determine the 
severity of his lumbar spine disability 
and left knee disability.  All testing 
deemed necessary by the examiner should be 
performed and the results reported in 
detail. 

The examination must include complete 
range of motion studies.  Any limitation 
of motion must be objectively confirmed by 
clinical findings such as swelling, muscle 
spasm, or satisfactory evidence of painful 
motion.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be indicated.  
38 C.F.R. § 4.40 (2008).  It should be 
indicated whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 
(2008).

The claims folder should be available for 
review by the examiner in conjunction with 
the examination and this fact should be 
acknowledged in the report.  

3.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


